DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-6 are pending and under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a method of differentiating hair follicle cells into germline stem cells by culturing the hair follicle cells on feeder cells in spermatogonial stem cell differentiation medium and a growth factor. 

Claim 1 encompasses making sperm stem cells using any spermatogonial stem cell differentiation medium comprising any growth factor. Higaki (Scientific Reports, 2017, Vol. 7, 42852, pg 1-14) used testicular cell culture medium supplemented with carp serum, EGF, bFGF, IGF1, forskolin, HCG, PMSG, ketotestosterone, 17βestradiol, DHP (pg 10-11) for differentiating cells into sperm stem cells for use in fish. Easley (Cell Reports, 2012, Vol. 2, pg 440-446) taught spermatogonial stem cell medium containing bFGF, GDNF, sodium selenite, palmitic acid, palmitoleic acid, stearic acid, oleic acid, linoleic acid, linolenic acid for use in differentiating mouse cells into sperm stem cells (pg 445, “Mouse [sperm stem cell (SSC)] medium and FACS”). Since the time of filing, Rombaut (Mol. Human Reprod., 2018, Vol. 24, No. 2, pg 47-54) taught 
“In all species, the onset and continuation of spermatogenesis requires a well-coordinated temporal and spatial organization of cell proliferation and differentiation and relies on several, still largely unknown, signalling mechanisms provided by the testicular niche environment. This testicular niche consists of two compartments: the interstitial tissue and the seminiferous tubules. Sertoli cells are present inside the tubules and serve as a structural support for germ cells. The tubules are surrounded by peritubular myoid cells. Outside the tubules, the insterstitium consists of Leydig cells, macrophages, fibroblasts and blood vessels. Hence, it is complex to translate this testicular niche towards an in vitro system. Success stories have started from mouse PSCs (mPSCs) that were differentiated towards male gametes, resulting in live offspring. Hayashi et al. differentiated mPSCs towards primordial germ cell (PGC) like cells (PGCLCs) with the help of an induction towards the germ cell line by three members of the transforming growth factor beta (TGFβ) superfamily: Activin A and bone morphogenic proteins (BMP) 4 and 8b, in addition to the commonly used growth factors basic fibroblastic growth factor (bFGF), epidermal growth factor (EGF), leukaemia inhibitory factor (LIF) and stem cell factor (SCF). The obtained cells were transplanted into the testis of a mouse model, resulting in full spermatogenesis and offspring (Hayashi et al., 2011). More recently, complete spermatogenesis was obtained in a petri dish and the produced mouse spermatid-like cells resulted in live offspring after ICSI (Zhou et al., 2016). In this study, an initial induction towards the germ cell line was executed by Activin A and bFGF. These competent cells were pushed further towards PGCLCs by stimulation with BMP4, BMP8a, SCF, EGF and LIF. The obtained PGCLCs were subsequently ” (paragraph bridging pg 47-49). 

The specification is limited to using isolated mouse hair follicle cells comprising an exogenous nucleic acid sequence encoding GFP (pg 11) cultured in DMEM/F12 containing bFGF, GDNF, and GFRα1 (pg 12, 1st full para) and “STO feeder cells as described in Example 1-3” (pg 21, line 18; referred to as “SIM mouse embryo-derived thioguanine- and auabain resistant feeder cells” in Example 1 on pg 12) to obtain sperm stem cell-like cells that were injected into the testes of mice (pg 16, “Transplantation”). 
The specification does not provide adequate written description for performing the method in any species, using any spermatogonial stem cell medium containing any growth factor such that any germline stem cell is obtained as broadly encompassed by claim 1 other than culturing mouse hair follicle cells in medium containing bFGF, GDNF, and GFRα1 in the presence of feeder cells such that spermatogonial stem cells are obtained. The specification does not correlate the mouse cells or conditions to any other species or spermatogonial stem cell differentiation medium as broadly encompassed by claim 1. The specification does not correlate obtaining spermatogonial stem cells to obtaining embryonic stem cells, epiblast stem cells, embryonic germ cells, multipotent germline stem cells, primordial germ cells, or oogonium. An adequate written 

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for culturing mouse hair follicle cells in spermatogonial stem cell medium comprising bFGF, GDNF, and GFRα1 in the presence of feeder cells such that spermatogonial stem cells are obtained, i.e. transdifferentiation, does not reasonably provide enablement for differentiating hair .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The specification does not enable culturing any species of hair follicle cell in any type of spermatogonial stem cell medium containing any growth factor such that any germline stem cell is obtained as broadly encompassed by claim 1 other than culturing mouse hair follicle cells in medium containing bFGF, GDNF, and GFRα1 in the presence of feeder cells such that spermatogonial stem cells are obtained. 
The claims and their scope are discussed above. 
The state of the art, and the unpredictability of correlating the specific combination of factors required for differentiating any species of cells into spermatogonial cells is discussed above by Higaki, Easley, and Rombaut. 
The teachings in the specification are discussed above and are limited to culturing mouse hair follicle cells in medium containing bFGF, GDNF, and GFRα1 in the presence of feeder cells such that spermatogonial stem cells are obtained. 
The specification does not correlate the mouse cells or conditions to any other species or spermatogonial stem cell differentiation medium as broadly encompassed by claim 1. The specification does not correlate obtaining spermatogonial stem cells to obtaining embryonic stem cells, epiblast stem cells, embryonic germ cells, multipotent germline stem cells, primordial germ cells, or oogonium. Without such guidance, it would have required those of skill undue experimentation to apply the teachings in the . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Yuanchao (CN103146644). 

Claim 2 has NOT been included because Yuanchao did not teach using GDNF, GFRα1, and bFGF as required in claim 2. 
Claim 3 has been included because Yuanchao did not teach using mouse serum which is equivalent to “mouse serum-free medium”. 
Claim 4 has NOT been included because Yuanchao is limited to MEF feeder cells (para 7&8), not STO cells as required in claim 4. 
Claim 5 has NOT been included because Yuanchao did not teach culturing the hair follicle cells for 3-5 weeks. 
Claim 6 has been included because the PGCs of Yuanchao have the same structure and function as the germline stem cell claimed. Specifically, claim 6 is a product-by-process claim directed toward any germline stem cell made by culturing hair follicle cells in any spermatogonial stem cell medium and any growth factor in the presence of feeder cells. The method does not impart any specific structure or function to the germline stem cell claim that distinguishes it from the PGC described by Yuanchao. Accordingly, the germline stem cell of claim 6 encompasses the spermatogonial stem cell described by Yuanchao.

6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Higaki (Scientific Reports, 2017, Vol. 7, 42852, pg 1-14). 
Higaki used testicular cell culture medium supplemented with carp serum, EGF, bFGF, IGF1, forskolin, HCG, PMSG, ketotestosterone, 17βestradiol, DHP (pg 10-11) to differentiate fish cells into sperm stem cells. The fish sperm stem cells described by Higaki have the same structure and function as the germline stem cells of claim 6. Specifically, claim 6 is a product-by-process claim directed toward any germline stem cell made by culturing hair follicle cells in spermatogonial stem cell medium and any growth factor in the presence of feeder cells. The method does not impart any specific structure or function to the germline stem cell claim that distinguishes it from the spermatogonial stem cell described by Higaki. Accordingly, the germline stem cell of claim 6 encompasses the spermatogonial stem cell described by Higaki. 

Claim(s) 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wei (Scientific Reports, 2016, Vol. 6, No. 36779, pg 1-9). 
Wei used spermatogonial stem cell culture medium comprising genetically modified feeder cells that express exogenous GDNF (pg 10-11) to maintain mouse spermatogonial stem-like cells. The spermatogonia cells described by Higaki have “stem cell properties” (title) and the same structure and function as the germline stem cells of claim 6. Specifically, claim 6 is a product-by-process claim directed toward any germline stem cell made by culturing hair follicle cells in spermatogonial stem cell medium and any growth factor in the presence of feeder cells. The method does not impart any specific structure or function to the germline stem cell claim that .

Claim(s) 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Easley (Cell Reports, 2012, Vol. 2, pg 440-446). 
Easley cultured mouse cells in spermatogonial stem cell medium containing bFGF, GDNF, sodium selenite, palmitic acid, palmitoleic acid, stearic acid, oleic acid, linoleic acid, linolenic acid such that sperm stem cells were obtained (pg 445, “Mouse [sperm stem cell (SSC)] medium and FACS”). The mouse sperm stem cells described by Easley have the same structure and function as the germline stem cells of claim 6. Specifically, claim 6 is a product-by-process claim directed toward any germline stem cell made by culturing hair follicle cells in spermatogonial stem cell medium and any growth factor in the presence of feeder cells. The method does not impart any specific structure or function to the germline stem cell claim that distinguishes it from the spermatogonial stem cell described by Easley. The presence/absence of feeder cells in the differentiation process does not impart any specific structure/function to the germline stem cell obtained that distinguishes it from the spermatogonial stem cell described by Easley. Accordingly, the germline stem cell of claim 6 encompasses the spermatogonial stem cell described by Easley. 

Claim(s) 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ge (Scientific Reports, 2015, Vol. 5, No. 13822, pg 1-9). 
Ge cultured human fetal skin-derived stem cells in spermatogonial stem cell (SSC) medium containing growth factors such that germ cell-like cells (hGCLCs) were obtained (pg 445, “Mouse [sperm stem cell (SSC)] medium and FACS”). “Obviously, hfSDSCs were located on the hair follicle structures and the surface of skin tissues” (pg 2, 2nd full para); therefore, the hGCLCs “located on the hair follicle structures” of Ge are equivalent to the “hair follicle cells” as required in claim 1. The hGCLCs obtained by Ge have the same structure and function as the final “germline stem cells” obtained in claim 6. Specifically, claim 6 is a product-by-process claim directed toward any germline stem cell made by culturing hair follicle cells in spermatogonial stem cell medium and any growth factor in the presence of feeder cells. The method does not impart any specific structure or function to the final “germline stem cell” obtained in claim 1 that distinguishes it from the hGCLCs described by Ge. The starting material of Ge was hair follicle cells as claimed for reasons set forth above. The presence/absence of feeder cells in the differentiation process does not impart any specific structure/function to the germline stem cell obtained in claim 1 that distinguishes it from the hGCLC described by Ge. The final hGCLCs described by Ge are encompassed the “germline stem cells” obtained in the method of claim 1. Accordingly, Ge anticipates the “germline stem cells” of claim 6. 
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuanchao (CN103146644) in view of Ge (Scientific Reports, 2015, Vol. 5, No. 13822, pg 1-9).
This rejection assumes Yuanchao did not teach using “spermatogonial stem cell” medium. 
Yuanchao transdifferentiated mouse hair follicle stem cells into PGCs using 4 different culture media (para 8-12) and feeder cells (para 8). Yuanchao did not teach culturing the hair follicle stem cells in spermatogonial stem cell medium as required in claim 1. 
However, Ge cultured human fetal skin-derived stem cells in spermatogonial stem cell (SSC) medium containing bFGF and GDNF (“Diff 1 medium is the same as mouse spermatogonia stem cell medium supplemented with GDNF” - pg 7, end of 1st full paragraph) such that germ cell-like cells (hGCLCs) were obtained (pg 445, “Mouse [sperm stem cell (SSC)] medium and FACS”). “Obviously, hfSDSCs were located on the hair follicle structures and the surface of skin tissues” (pg 2, 2nd full para); therefore, the hGCLCs “located on the hair follicle structures” of Ge are equivalent to the “hair follicle cells” as required as the starting material for the method of claim 1. The growth factor was GDNF (pg 7, end of 1st full paragraph). 
Claim 2 has NOT been included because the combined teachings of Yuanchao and Ge did not teach using GDNF, GFRα1, and bFGF as required in claim 2. 

Claim 4 has NOT been included because Yuanchao is limited to MEF feeder cells (para 7&8), not STO cells as required in claim 4. 
Claim 5 has NOT been included because Yuanchao and Ge did not teach culturing the hair follicle cells for 3-5 weeks. 
Claim 6 has been included because the stem cells obtained by the combined teachings of Yuanchao and Ge have the same structure and function as the germline stem cell claimed. Specifically, claim 6 is a product-by-process claim directed toward any germline stem cell made by culturing hair follicle cells in any spermatogonial stem cell medium and any growth factor in the presence of feeder cells. The method does not impart any specific structure or function to the germline stem cell claim that distinguishes it from the germline stem cell obtained by using the method steps and reagents of the combined teachings of Yuanchao and Ge. Accordingly, the germline stem cell of claim 6 encompasses the germline stem cell by using the method steps and reagents of the combined teachings of Yuanchao and Ge.
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (Scientific Reports, 2015, Vol. 5, No. 13822, pg 1-9) in view of Wei (Scientific Reports, 2016, Vol. 6, No. 36779, pg 1-9). 
st full paragraph) such that germ cell-like cells (hGCLCs) were obtained (pg 445, “Mouse [sperm stem cell (SSC)] medium and FACS”). “Obviously, hfSDSCs were located on the hair follicle structures and the surface of skin tissues” (pg 2, 2nd full para); therefore, the hGCLCs “located on the hair follicle structures” of Ge are equivalent to the “hair follicle cells” as required as the starting material for the method of claim 1. The growth factor was GDNF (pg 7, end of 1st full paragraph). 
Ge did not teach differentiating the hair follicle cells in the presence of feeder cells as required in claim 1. 
However, Wei taught spermatogonial stem cell culture medium comprising genetically modified STO feeder cells that express exogenous GDNF (pg 10-11) supplemented with GFRA1 (GFRα1) and FGF (pg 4, “Phenotype analysis and cultured germ cells” & Fig. 3; pg 6, Fig. 5; pg 7, “Cell culture…”) for culturing spermatogonia with stem-like properties. The spermatogonia with “stem cell properties” (title) have the same structure and function as the germline stem cells obtained by applicants in the Examples.
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture hair follicle cells in spermatogonia stem cell media comprising bFGF and GDNF to obtain germline stem cells described by Ge using spermatogonia stem cell media comprising STO feeder cells described by Wei. Those of ordinary skill in the art at the time of filing would have been motivated to add feeder cells to increase naturally 
Claim 2 has been included because the combined teachings of Ge and Wei taught using GDNF, GFRα1, and bFGF in the spermatogonia stem cell media. 
Claim 3 has been included because the combined teachings of Ge and Wei did not teach using mouse serum which is equivalent to a spermatogonia stem cell media that is “mouse serum-free medium” as claimed. 
Claim 4 has been included because the feeder cells of Wei were STO cells. 
Claim 5 has been included because Wei taught the spermatogonia stem cell media supported the stem cells for 3 months (abstract); therefore, Wei cultured the cells for “3-5 weeks” and then some. 
Claim 6 has been included because the combined teachings of Ge and Wei taught the combination of method steps claimed and used by applicants to obtain germline stem cells as claimed, because Ge and Wei each obtained germline stem cells, and because the claim encompasses any germline stem cells. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (Scientific Reports, 2015, Vol. 5, No. 13822, pg 1-9) in view of Martin (BioMed International, 2013, Vol. 2013, Article 384734, pg 1-9). 
st full paragraph) such that germ cell-like cells (hGCLCs) were obtained (pg 445, “Mouse [sperm stem cell (SSC)] medium and FACS”). “Obviously, hfSDSCs were located on the hair follicle structures and the surface of skin tissues” (pg 2, 2nd full para); therefore, the hGCLCs “located on the hair follicle structures” of Ge are equivalent to the “hair follicle cells” as required as the starting material for the method of claim 1. The growth factor was GDNF (pg 7, end of 1st full paragraph). 
Ge did not teach differentiating the hair follicle cells in the presence of feeder cells as required in claim 1. 
However, Martin taught spermatogonial stem cell culture medium comprising genetically modified STO feeder cells, GDNF, and FGF2 (formerly bFGF) and serum free media (pg 3, col. 1, 1st full para) for culturing spermatogonia. The spermatogonia have the same structure and function as the germline stem cells obtained by applicants in the Examples.
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture hair follicle cells in spermatogonia stem cell media comprising bFGF and GDNF to obtain germline stem cells described by Ge in the presence of STO feeder cells, GDNF & FGF in serum free media to obtain spermatogonia described by Martin. Those of ordinary skill in the art at the time of filing would have been motivated to add feeder cells to increase naturally occurring growth factors secreted by STO cells and because Martin taught “most studies have shown that the use of both, mitotically 
Claim 2 has NOT been included because (contrary to the written opinion for PCT/KR2018/000434) the combined teachings of Ge and Martin taught using GDNF and bFGF in the spermatogonia stem cell media but not GFRα1. Martin mentions GDRα1 but not using it in SSC media. 
Claim 3 has been included because the combined teachings of Ge and Martin did not teach using mouse serum which is equivalent to a spermatogonia stem cell media that is “mouse serum-free medium” as claimed. 
Claim 4 has been included because Martin taught using STO feeder cells. 
Claim 5 has been included because Martin cites various references throughout the “Long-term culture of adult SSCs” that allow spermatogonia to be cultured for 3-5 (or more) weeks. 
Claim 6 has been included because the combined teachings of Ge and Martin taught the combination of method steps claimed and used by applicants to obtain germline stem cells as claimed, because Ge and Martin each obtained germline stem cells, and because the claim encompasses any germline stem cells. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claims 1, 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mazaheri (Avicenna J. Med. Biotech., 2012, Vol. 4, No. 2, pg 55-63) in view of Wei (Scientific Reports, 2016, Vol. 6, No. 36779, pg 1-9). 

Mazaheri did not teach differentiating hair follicle cells as required in claim 1. 
However, Ge cultured human fetal skin-derived stem cells in spermatogonial stem cell (SSC) medium containing bFGF and GDNF (“Diff 1 medium is the same as mouse spermatogonia stem cell medium supplemented with GDNF” - pg 7, end of 1st full paragraph) such that germ cell-like cells (hGCLCs) were obtained (pg 445, “Mouse [sperm stem cell (SSC)] medium and FACS”). “Obviously, hfSDSCs were located on the hair follicle structures and the surface of skin tissues” (pg 2, 2nd full para); therefore, the hGCLCs “located on the hair follicle structures” of Ge are equivalent to the “hair follicle cells” as required as the starting material for the method of claim 1. The growth factor was GDNF (pg 7, end of 1st full paragraph). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture multipotent cells in spermatogonia stem cell media comprising bFGF to obtain germline stem cells described by Mazaheri using hair follicle cells described by Ge. Those of ordinary skill in the art at the time of filing would have been motivated to replace the PGCs with hair follicle cells because Ge taught hair follicle cells were capable of becoming male or female germ cells (Discussion). 
Claim 2 has NOT been included because the combined teachings of Mazaheri and Ge taught using GDNF and bFGF in the spermatogonia stem cell media but not GFRα1. 

Claim 4 has NOT been included because Mazaheri is limited to Sartoli feeder cells, not STO cells as claimed. 
Claim 5 has NOT been included because Mazaheri and Ge do not teach culturing the hair follicle cells for “3-5 weeks” as claimed. 
Claim 6 has been included because the combined teachings of Mazaheri and Ge taught the combination of method steps claimed and used by applicants to obtain germline stem cells as claimed, because Mazaheri and Ge each obtained germline stem cells, and because the claim encompasses any germline stem cells. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Conclusion
No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shi (Animal Reprod. Sci., 2014, Vol. 147, No. 1-2, pg 74-85) differentiated chicken ES cells into spermatogonial stem cells using feeder cells. 
Brinster (20070192881) cultured spermatogonial cells in spermatogonial stem cell medium comprising STO feeder cells, GDNF, GFRα1, and bFGF (description of Fig. 10A-10E, 13).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632